Appellee brought suit against appellant for divorce. The Chancellor denied a motion to dismiss the bill of complaint and granted a motion for better bill of particulars. An amended bill was filed and a motion for better bill of particulars was denied as to that except as to paragraph five. This appeal is from both decrees.
It is contended that a Chancellor cannot take judicial notice of his final decrees unless pleaded in the same manner required by the Supreme Court as a prerequisite to taking judicial notice of its opinions.
The Chancellor answered this question in the negative. If it is properly before this Court we find no error in his answer. In deciding one case this Court will not take judicial notice of what took place in the record of another unless brought to the attention of the pleader and made part of the record of the case under review. Atlas Land Corporation v. Norman, 116 Fla. 800,156 So. 885.
Three other questions are argued but they all go to the sufficiency of the original and the amended bill of complaint. The amended bill is a complete revision and restatement of the cause. Isolated portions of it might be susceptible to the assault made on it but when read as a whole it meets the requirement for good pleading.
Affirmed.
  ELLIS, P.J., and BUFORD, J., concur. *Page 219
WHITFIELD, C.J., and BROWN and DAVIS, J.J., concur in the opinion and judgment.